Citation Nr: 0903888	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected paranoid schizophrenia for the period 
prior to June 10, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which granted service connection for 
paranoid schizophrenia, and assigned an initial disability 
rating of 70 percent.  

The veteran, through his representative, submitted a letter 
in June 2005 that, liberally construed, constituted a notice 
of disagreement with the initial rating assigned in the 
September 2004 rating decision.  The June 2005 letter 
expressed dissatisfaction with the outcome of the September 
2004 rating decision assignment of a 70 percent initial 
disability rating, even though it did not specifically 
identify the rating decision.  The June 2005 representative's 
letter also expressed a desire to contest the result or 
desire to appeal, which is implicit from the request for a 
different result (higher rating).  In the a subsequent March 
2006 writing, the veteran  wrote that he expected that VA 
would grant him a higher rating back to the date of service 
connection.  Considering the totality of communications and 
giving the benefit of the doubt to the veteran, the Board 
finds the June 2005 letter to be a Notice of Disagreement 
(NOD) with the RO's September 2004 rating decision assignment 
of initial rating.  

Following the notice of disagreement with the initial rating, 
a February 2006 RO rating decision granted a staged 
disability rating of 100 percent for the initial rating 
period from June 10, 2005.  A statement of the case 
addressing the rating issue (although characterizing the 
issue as entitlement to an earlier effective date for a 100 
percent rating) was issued in May 2006.  The veteran 
subsequently entered a timely substantive appeal in June 
2006.  Therefore the issue properly before the Board is 
entitlement to an initial evaluation in excess of 70 percent 
for paranoid schizophrenia (for the period of initial rating 
claim prior to June 10, 2005, when a 100 percent rating was 
assigned).  


FINDING OF FACT

For the entire period of initial rating prior to June 10, 
2005, the veteran's service-connected paranoid schizophrenia 
was characterized by hallucinations, delusions, loose 
associations, and total occupational and social impairment.  


CONCLUSION OF LAW

For the entire period of initial rating prior to June 10, 
2005, resolving reasonable doubt in the veteran's favor, the 
criteria for an initial rating of 100 percent for paranoid 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating  Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the 
average impairment in earning capacity resulting from 
injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Because the veteran is being 
granted the maximum (100 percent) shedular disability rating 
back to the date of service connection, staged ratings are 
inappropriate here.

The veteran's service-connected paranoid schizophrenia is 
rated under 38 C.F.R. § 4.130, Diagnostic Code 9203.  A 70 
percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9203.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of seven symptoms in VA schedule for rating mental 
disorders are intended to describe the total occupational and 
social impairment of a person with certain mental disorders.  
It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating, and to be assigned a 100 percent rating, a mental 
disorder must cause total occupational and social impairment.  
Id.  

Analysis of Initial Rating for Paranoid Schizophrenia

A September 2004 rating decision granted service connection 
for paranoid schizophrenia, and assigned a 70 percent initial 
disability rating, effective January 30, 2003 (the date of 
VA's receipt of the veteran's claim to reopen service 
connection for paranoid schizophrenia).  A February 2006 
rating decision granted a staged 100 percent rating for 
paranoid schizophrenia, effective from June 10, 2005.  

The veteran has expressed disagreement with the initial 
disability rating of 70 percent assigned for the period prior 
to June 10, 2005.  The veteran contends a 100 percent rating 
is warranted for paranoid schizophrenia for the relevant 
period of initial rating appeal from January 30, 2003 (date 
of claim to reopen) to June 10, 2005.

An August 2003 VA examiner noted that the veteran continued 
to be under psychiatric care and his condition was chronic.  
He was treated with psychiatric medications, was severely 
disabled, and unable to work.  The examiner assigned a GAF 
score of 50.  A GAF score of 50 reflect serious psychiatric 
symptoms or serious impairment in social or occupational 
functioning, including the inability to keep a job.  
 
A February 2004 VA examiner found the veteran was suffering 
from some delusions and hallucinations at the time, although 
had no current suicidal thoughts, ideation, plan or intent.  
The VA examiner noted that the veteran isolated himself most 
of the time, but did not display panic attacks, depression, 
or anxiety.  The VA examiner opined that the veteran is 
unemployed due to the effects of his mental disorder, and had 
been unable to work since 1983 due to his mental illness.  
The VA examiner also found the veteran to have a GAF score of 
57.  

VA treatment records from 2004 and 2005 show the veteran went 
through a period of stability with his paranoid 
schizophrenia, with no overt loosening of associations or 
delusional thinking; however, these same records note 
residual symptoms of schizophrenia and susceptibility to 
relapse and exacerbation, as evidenced by later records where 
the veteran was again hearing voices.  In June 2005, the 
veteran's treating VA psychologist submitted a statement 
where he opined that the veteran was unable to maintain 
employment because of his psychiatric condition.  The VA 
treating psychologist wrote that the veteran had an inability 
to hold a job (the veteran is unemployable due to his 
paranoid schizophrenia).

An October 2005 VA examiner noted that the veteran reported 
deep headaches and fuzzy vision, that he really struggled to 
concentrate, and was experiencing auditory hallucinations 
every day.  The VA examiner noted that the veteran had a few 
friends but had not been spending any time with them.  The VA 
examiner found that the veteran continued to spend most of 
his time alone and had difficulty establishing and 
maintaining significant personal relationships due to his 
psychiatric symptoms.  The VA examiner indicated that these 
symptoms had a serious impact on the veteran's level of 
social functioning.  The VA examiner found that the veteran 
had trouble concentrating and experienced paranoia, 
delusions, and anxiousness, and that these symptoms were 
exacerbated in stressful situations.  Although the veteran's 
symptoms had been relatively stable, the examiner opined that 
it was more likely than not that the veteran's psychiatric 
symptoms would be exacerbated if he were to start working; 
therefore, the VA examiner's opinion was that the veteran 
continued to be unemployable due to the frequency and 
severity of his psychiatric symptoms.  Delusions and paranoia 
were evidenced and some loose associations were noted within 
the past year.  The examiner found the veteran to have a GAF 
score of 45.  A GAF score of 45 reflect serious psychiatric 
symptoms or serious impairment in social or occupational 
functioning, including the inability to keep a job.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that, for the entire period of initial rating appeal 
from January 30, 2003 and prior to June 10, 2005, the 
evidence in the record supports the conclusion that the 
veteran has experienced psychiatric symptoms due to his 
service-connected paranoid schizophrenia that more nearly 
approximate total social and employment impairment.  While 
some VA treatment records from 2004 to 2005 indicate that the 
veteran has experienced periodic alleviation of symptoms, 
subsequent reports maintain the seriousness of his symptoms, 
and show the veteran's continued total occupational and 
social impairment.  The various examination reports of record 
include observations about the veteran's inability to 
function socially or to hold a job (the veteran was 
unemployable) and discuss the veteran's significantly 
impairing psychiatric symptoms of auditory hallucinations, 
delusions, and loose associations.  

Given the VA examiners' and the VA treating psychologist's 
comments, the veteran's GAF scores (as low as 45) and the 
veteran's symptoms, the Board finds that the evidence of 
record more nearly approximates total occupational and social 
impairment than merely evidencing the deficiency in 
occupational and social impairment contemplated in a 70 
percent disability rating.  See 38 C.F.R. § 4.7 (when there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  For these reasons, and with 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that, for the entire period of initial rating 
from January 30, 2003 and prior to June 10, 2005, the 
criteria for an initial rating of 100 percent for paranoid 
schizophrenia have been met.  38 C.F.R. 
§ 4.3, 4.7.


ORDER

For the initial rating period from January 30, 2003 and prior 
to June 10, 2005, an initial disability rating of 100 percent 
for paranoid schizophrenia is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


